FELED

IN THE UNITED STATES DISTRICT COURT

 

FoR THE DISTRICT oF MoNTANA JAN 18 2019
BILLINGS DIVISION clerk, u s District court
District 01 Montana
Eo|tings
VICTOR BAKER,
CV 18-135-BLG-SPW

Petitioner,

Vs. ORDER'ADOPTING
MAGISTRATE’S FINDINGS

ALBERT C. JONES, INDIAN AND RECOMMENDATIONS
PROBATE IUDGE FOR THE U.S.
DEPARTMENT OF THE INTERIOR,

Respondents.

 

The United States Magistrate Judge filed Findings and Recommendations on
January 3, 2019. (Doc. 8). The Magistrate recommended the Court dismiss the
Complaint for failure to state a claim upon which relief may be granted (Doc. 8 at
5).

Pursuant to 28 U.S.C. § 636(b)(l), parties are required to file written
objections within 14 days of the filing of the Magistrate’s Findings and
Recommendation. No objections were filed. When neither party objects, this
Court reviews the Magistrate’s Findings and Recommendation for clear error.
McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.Zd 1309, 1313
(9th Cir. 1981). Clear error exists if the Court is left with a “definite and firm

conviction that a mistake has been committed.” Um'tea’ States v. Syrax, 235 F.3d

l

422, 427 (9th Cir. 2000). After reviewing the Findings and Recommendation, this
Court does not find that the Magistrate committed clear error.

IT IS ORDERED that the proposed F indings and Recommendations entered
by the United States Magistrate Judge (Doc. 8) are ADOPTED IN FULL.

IT IS FURTI-[ER ORDERED that the Complaint is DISMISSED without
prejudice

, 3““
DATED this j day of January 2019.

A¢M\//@MQ/jé;._/

' sUSAN P. wATTERs
United States District Judge

